   Case: 1:19-cv-08097 Document #: 34 Filed: 10/06/20 Page 1 of 3 PageID #:120




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


CAMELION BATTERY CO., LTD.,

               Plaintiff,
                                              Case No. 19-cv-8097
      v.
                                              Magistrate Judge Gilbert
BERTRAND LAW OFFICE P.C., and
LOUIS BERTRAND, individually,

               Defendants.

               AGREED MOTION FOR ENTRY OF JUDGMENT

      Plaintiff Camelion Battery Company, Ltd., by undersigned counsel,

moves the Court for entry of judgment in the form attached to this motion. In

support of this Motion, undersigned counsel states as follows:

      After a settlement conference, the parties resolved this case pursuant to

a written settlement agreement. That agreement required Defendants to make

two payments. The settlement agreement provides that, after the initial

payment was received, the Court would enter judgment for the remaining

amount in a form agreed upon by the parties. Under the agreement, Plaintiff

will not make any attempt to collect on the judgment for 90 days after its entry.

      Defendants’ initial payment has been received. Accordingly, and in

accordance with the settlement agreement, Plaintiff tenders the attached

proposed judgment for entry by the Court.
   Case: 1:19-cv-08097 Document #: 34 Filed: 10/06/20 Page 2 of 3 PageID #:121




                                     Respectfully submitted,


                                     /s/Joel D. Bertocchi
                                     Joel D. Bertocchi
                                     Gregory A. Kubly                      .
                                     AKERMAN LLP
                                     71 S. Wacker Drive, 47th Floor
                                     Chicago, IL 60606
                                     (312) 634-5700
                                     joel.bertocchi@akerman.com
                                     gregory.kubly@akerman.com

                                     Counsel for Plaintiffs

October 6, 2020




                                       2
    Case: 1:19-cv-08097 Document #: 34 Filed: 10/06/20 Page 3 of 3 PageID #:122




                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on October 6, 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will

send a notice of electronic filing via electronic mail to all attorneys of record.

                                          /s/ Joel D. Bertocchi
                                          Attorney




                                          3
